Title: From Thomas Jefferson to Charles Minifie, 10 March 1807
From: Jefferson, Thomas
To: Minifie, Charles


                        
                            Sir
                            
                            Washington Mar. 10. 07.
                        
                        On recieving on a former occasion your explanation of the transaction between the Navy department &
                            yourself, and supposing it possible that you might have been injured through error, I had the case reconsidered by the
                            proper authorities. on that reconsideration they have concluded a second time either that no injury had been done you, or
                            that it’s remedy was beyond the Executive power, & consequently beyond mine. it is impossible to propose a third
                            examination by the same authorities, because every thing must find an end somewhere, & this case has had it’s full
                            course through the Executive offices. whether it be a proper one for the legislature themselves must determine. I return
                            you the papers you inclosed as they may be useful to you. Accept my salutations & good wishes.
                        
                            Th: Jefferson
                            
                        
                    